 

Exhibit 10.45

 

BRAINSTORM CELL THERAPEUTICS INC.

2014 GLOBAL SHARE OPTION PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

FOR SHARES GRANTED UNDER SECTION 102(b)(2)

OF THE ISRAELI INCOME TAX ORDINANCE

TO EXECUTIVE EMPLOYEES

AS 102 CAPITAL GAINS TRACK RESTRICTED STOCK

 

Unless otherwise defined herein, capitalized terms used in this Restricted Stock
Award Agreement shall have the same meanings as ascribed to them in the
Brainstorm Cell Therapeutics Inc. 2014 Global Share Option Plan, including the
Appendix thereto for Israel (the “Plan”).

 

This Restricted Stock Award Agreement (the “Agreement”) includes the Notice of
Issuance attached hereto as Exhibit A (the “Notice of Issuance”), which is
incorporated herein by reference and is made and entered into as of the Date of
Grant shown in the Notice of Issuance by and between Brainstorm Cell
Therapeutics Inc. (the “Company”) and the Participant named in the Notice of
Issuance. Capitalized terms not defined in this Agreement shall have the meaning
ascribed to them in the Plan.

 

1.    Share Award.

 

The Company hereby grants to the Participant Restricted Stock (the “Shares”) as
set forth in the Notice of Issuance, subject to the terms set forth herein, and
subject to the terms and conditions of Section 102(b)(2) of the Income Tax
Ordinance (New Version) - 1961(the “ITO”), the Plan, which is incorporated
herein by reference and the Trust Agreement, entered into between the Company
and Altshuler Shaham Benefits Ltd. (the “Trustee”). The Shares are granted as a
102 Capital Gains Track Grant. In the event of a conflict between the terms and
conditions of the Plan and this Agreement, the terms and conditions of this
Agreement shall prevail. However, the Notice of Issuance sets out specific terms
for the Participant hereunder, and will prevail over more general terms in the
Plan and/or this Agreement, if any, or in the event of a conflict between
them.         

 



 

 

 

2.     Section 102 Trustee.

 

2.1.          The Shares will be issued in the name of and deposited with the
Trustee as required by law to qualify under Section 102 of the ITO. Participant
shall comply with the ITO, the Rules, and the terms and conditions of the Trust
Agreement entered into between the Company and the Trustee.

 

2.2.          The Trustee will hold the Shares for the Required Holding Period,
as set forth in the Plan and until Participant’s request that the vested Shares
be transferred to him as specified in Sections 2.5 and 5 below.

 

2.3.          The Participant hereby undertakes to release the Trustee from any
liability in respect of any action or decision duly taken and bona fide executed
in relation to the Plan or Shares issued thereunder.

 

2.4.          The Participant hereby confirms that he shall execute any and all
documents which the Company or the Trustee may reasonably determine to be
necessary in order to comply with the ITO, and in particular the Rules.

 

2.5.           Subject to the terms hereof and all requirements of Section 102
including, but not limited to, the Required Holding Period, the Trustee shall
take all steps necessary to accomplish the transfer to the Participant of the
vested Shares to the Participant following the Participant’s request that the
Trustee do so.

 

3.    Vesting.

 

3.1.          Vesting Restrictions on Shares. Effective as of the Vesting
Commencement Date (as such term is defined in the Notice of Issuance), all of
the Shares owned by the Participant shall be subject to the forfeiture
provisions set forth in Section 3.2 below. The forfeiture provisions set forth
in Section 3.2shall lapse in accordance with the Vesting Schedule or any special
terms provided in the Notice of Issuance. To the extent that the forfeiture
provisions lapse, the Shares shall no longer be subject to vesting and the
Participant shall hold the Shares free and clear of the forfeiture provisions
set forth herein.

 

3.2.          Forfeiture. Notwithstanding anything herein to the contrary, in
the event that the Participant ceases to be an Employee or Service Provider, for
any reason or no reason, with or without cause, all of the Shares that are
unvested as of the time of such cessation of status as an Employee or Service
Provider (after taking into account any accelerated vesting) shall be forfeited
immediately and automatically to the Company, without the payment of any
consideration to the Participant, effective as of such cessation of status as an
Employee or Service Provider. The Participant hereby authorizes the Company to
take any actions necessary or appropriate to cancel any certificate(s)
representing forfeited Shares and transfer ownership of such forfeited Shares to
the Company; and if the Company or its transfer agent requires an executed stock
power or similar confirmatory instrument in connection with such cancellation
and transfer, the Participant shall promptly execute and deliver the same to the
Company. The Participant shall have no further rights with respect to any Shares
or any Accrued Dividends (as defined below) with respect to such Shares that are
so forfeited. If the Participant is employed by a subsidiary of the Company, any
references in this Agreement to employment with the Company shall instead be
deemed to refer to employment with such subsidiary. For purposes hereof “Accrued
Dividends” means ordinary cash dividends paid with respect to shares of Common
Stock, whether paid in cash, stock or property, declared and paid by the
Company..

 



 2 

 

 

4.     Non-Transferability of Shares.

 

4.1.          That portion of the Shares specified in the Notice of Issuance as
being subject to forfeiture or any right or interest therein or part thereof
shall not be permitted to be used to satisfy or otherwise discharge the debts,
contracts or engagements of the Participant or his successors in interest and
shall not be subject to disposition by transfer, alienation, anticipation,
pledge, hypothecation, encumbrance, assignment or any other means, whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided however, that this Section shall not prevent
transfers by will or by the applicable laws of descent and distribution.

 

4.2.           The transfer of the vested Shares is limited as set forth in the
Plan and in Sections ‎5.3, ‎6 and ‎9.2 below.

 

4.3.           The stock certificate or book entry account reflecting the
issuance of the Shares subject to forfeiture shall bear a legend or other
notation upon substantially the terms: “These shares of stock are subject to
forfeiture provisions and restrictions on transfer set forth in a certain
Restricted Stock Agreement between the COMPANY and the BENEFICIAL owner of these
shares (or his or her predecessor in interest), and such Agreement is available
for inspection without charge at the office of the Secretary of the company.”

 

5.    Trust.

 

5.1.          Until the later of the date that the Shares have vested and the
date that Participant submits a request regarding release of the Shares from the
Trustee, the Shares shall be held by the Trustee.

 

5.2.          In order to release the vested Shares from the Trustee, the
Participant hereby agrees to sign any and all documents required by law and/or
the Company’s Certificate of Incorporation and By-laws and/or the Trustee.

 

5.3.          In the event that the Participant elects to have vested Shares
transferred to the Participant without selling such Shares, the Participant
shall become liable to pay taxes immediately in accordance with the provisions
of the ITO.

 



 3 

 

 

6.     Market Stand-Off.

 

In connection with any underwritten public offering by the Company of its equity
securities, and if requested by the underwriters of such public offering, the
Participant shall be obligated not, directly or indirectly to sell, make any
short sale of, loan, hypothecate, pledge, offer, grant or sell any option or
other contract for the purchase of, purchase any option or other contract for
the sale of, or otherwise dispose of or transfer, or agree to engage in any of
the foregoing transactions with respect to, any vested Shares without the prior
written consent of the Company or its underwriters. Such restriction (the
“Market Stand-Off”) will be in effect for such period of time following the date
of the final prospectus for the offering as may be required by the underwriters.
In the event of the declaration of a share dividend, a spin-off, a share split,
an adjustment in conversion ratio, a recapitalization or a similar transaction
affecting the Company’s outstanding securities without receipt of consideration,
any new, substituted or additional securities which are by reason of such
transaction distributed with respect to any Shares subject to the Market
Stand-Off, or into which such Shares thereby become convertible, shall
immediately be subject to the Market Stand-Off. In order to enforce the Market
Stand-Off, the Company will be entitled to require the Participant to execute a
form of undertaking to this effect or impose stop-transfer instructions with
respect to the vested Shares until the end of the applicable stand-off period.
The Company’s underwriters shall be beneficiaries of the agreement set forth in
this Section ‎6.

 

7.    Taxes.

 

7.1.          Any tax consequences arising from the grant or vesting of any
Award, from the release of Shares by the Trustee, or from any other event or act
(of the Company, and/or its Affiliates, the Trustee or the Participant) relating
to the Shares, shall be borne solely by the Participant. The Company and/or its
Affiliates, and/or the Trustee shall withhold taxes according to the
requirements under the applicable laws, rules, and regulations, including
withholding taxes at source. Furthermore, the Participant agrees to indemnify
the Company and/or its Affiliates and/or the Trustee and hold them harmless
against and from any and all liability for any such tax or interest or penalty
thereon, including without limitation, liabilities relating to the necessity to
withhold, or to have withheld, any such tax from any payment made to the
Participant for which the Participant is responsible. The Company or any of its
Affiliates and the Trustee may make such provisions and take such steps as
it/they may deem necessary or appropriate for the withholding of all taxes
required by law to be withheld with respect to Shares issued under the Plan and
the vesting thereof, including, but not limited, to (i) deducting the amount so
required to be withheld from any other amount then or thereafter payable to a
Participant, including by deducting any such amount from a Participant’s salary
or other amounts payable to the Participant, to the maximum extent permitted
under law and/or (ii) requiring a Participant to pay to the Company or any of
its Affiliates the amount so required to be withheld as a condition of the
issuance, delivery, distribution or release of any Shares and/or (iii) by
causing the sale of any Shares held by on behalf of the Participant to cover
such liability up to the amount required to satisfy statutory withholding
requirements. In addition, the Participant will be required to pay any amount,
including penalties, that exceeds the tax to be withheld and transferred to the
tax authorities, pursuant to applicable Israeli tax regulations.

 

7.2.          The Company does not represent or undertake that an Award shall
qualify for or comply with the requisites of any particular tax treatment (such
as the “capital gains track” under Section 102), nor shall the Company, its
assignees or successors be required to take any action for the qualification of
any Award under such tax treatment. The Company shall have no liability of any
kind or nature in the event that, as a result of application of applicable law,
actions by the Trustee or any position or interpretation of the ITA, or for any
other reason whatsoever, an Award shall be deemed to not qualify for any
particular tax treatment.

 



 4 

 

 

7.3.          THE PARTICIPANT IS ADVISED TO CONSULT WITH A TAX ADVISOR WITH
RESPECT TO THE TAX CONSEQUENCES OF RECEIVING OR SELLING THE SHARES.

 

8.     Legal Compliance.

 

Shares shall not be issued or delivered to the Participant unless the issuance
and delivery of such Shares shall comply with applicable securities and other
laws and shall be further subject to the approval of counsel for the Company
with respect to such compliance. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

 

9.     Effect of Plan on the Shares.

 

9.1.          Adjustments upon Certain Transactions. In the event of a
Transaction, the provisions of Section 7 to the Plan will apply, unless
otherwise explicitly provided in the Notice of Issuance.

 

9.2.          Transfer of Shares. Notwithstanding anything stated to the
contrary in the Plan, Participant shall be entitled to transfer Shares subject
only to the restrictions set forth in the Company’s Certificate of Incorporation
and By-laws and any other corporate documents of the Company, including any
subsequent amendments or replacements thereto, subject to the imitations set
forth in Section 102 of the ITO and any tax payment and withholding obligations
pursuant to the Plan.

 

10.  Miscellaneous.

 

10.1.          Continuance of Employment. Participant acknowledges and agrees
that the vesting of Shares pursuant to the vesting schedule hereof is earned
only by continuing as a Service Provider at the will of the Company (or its
Affiliate) (not through the act of being hired or being awarded the grant
hereunder). Participant further acknowledges and agrees that in the event that
Participant ceases to be a Service Provider, the unvested portion of his Shares
shall not vest and shall be subject to forfeiture. Participant further
acknowledges and agrees that this Agreement, the transactions contemplated
hereunder and the vesting schedule set forth herein do not constitute an express
or implied promise of continued engagement as a Service Provider for the vesting
period, for any period, or at all, shall not interfere in any way with
Participant’s right or the right of the Company or its Affiliate to terminate
Participant’s relationship as a Service Provider at any time, with or without
cause, and shall not constitute an express or implied promise or obligation of
the Company to grant additional Awards to Participant in the future.

 



 5 

 

 

10.2.          Entire Agreement. This Agreement, together with the Notice of
Issuance, the Plan and the Trust Agreement, constitutes the entire agreement
between the parties hereto and supersedes all prior agreements, understandings
and arrangements, oral or written, between the parties hereto with respect to
the subject matter hereof. No agreement or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement, the Notice of
Issuance or the Plan. Except with respect to a written amendment to this
Agreement between the Company and the Participant, the Participant may only rely
upon the Plan and this Agreement with respect to the Participant’s rights and
obligations hereunder and may not rely on any representation or statement made
by the Company or its Affiliates or any of their respective officers, directors,
employees or agents, whether written or oral, regarding the Participant’s
participation in the Plan and any rights thereunder. Neither the Company nor any
of its Affiliates guarantee the current or future value of the Shares or its
performance.

 

10.3.          Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the Company, its successors and assigns, and the
Company shall require such successor or assign to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession or assignment had
taken place. The term “successors and assigns” as used herein shall include a
corporation or other entity acquiring all or substantially all the assets and
business of the Company (including this Agreement) whether by operation of law
or otherwise.

 

*       *       *

 

 6 

 

 

By the signature of the Participant and the signature of the Company’s
representative below, Participant and the Company agree that the Shares are
granted under and governed by (i) this Agreement, (ii) the Plan (including the
Appendix for Israel), a copy of which has been provided to Participant or made
available for his review, (iii) Section 102(b)(2) of the ITO and the Rules
promulgated in connection therewith, and (iv) the Trust Agreement entered into
between the Company and the Trustee, a copy of which has been provided to
Participant or made available for his review. Furthermore, by Participant’s
signature below, Participant agrees that the Shares will be issued to the
Trustee to hold on Participant’s behalf, pursuant to the terms of this
Agreement, the ITO, the Rules and the Trust Agreement.

 

In addition, by his signature below, Participant confirms that he is familiar
with the terms and provisions of Section 102 of the ITO, particularly the
Capital Gains Track described in subsection (b)(2) thereof, and agrees that he
will not require the Trustee to release the Shares to him, or to sell the Shares
to a third party, during the Restricted Holding Period, unless permitted to do
so by applicable law.

 

In addition, by his signature below, Participant confirms that the Company, its
assignees and successors shall be under no duty to ensure, and no representation
or commitment is made, that an Award qualifies or shall qualify under any
particular tax treatment, as detailed in Section 7.2 above.

 

In Witness Whereof, the Company has caused this Agreement to be executed by its
duly authorized officer and the Participant has executed this Agreement as of
the date hereof.

 

Brainstorm Cell Therapeutics   Participant Inc.             By:       Name:
Chaim Lebvovits   Eyal Rubin Title: President and Chief Executive Officer    

 

 7 

 

 

EXHIBIT A

 

NOTICE OF ISSUANCE

 

Brainstorm Cell Therapeutics Inc.

2014 Global Share Option Plan

 

Rubin, Eyal

 

Dear Eyal:

 

I am pleased to inform you that Brainstorm Cell Therapeutics Inc. (the
“Company”) has decided to grant you an award of Restricted Stock (the “Shares”),
with respect to shares of Common Stock, $0.00005 par value per share, of the
Company, subject to the terms and conditions of the Brainstorm Cell Therapeutics
Inc. 2014 Global Share Option Plan, including the Appendix for Israel attached
thereto (the “Plan”) and the Restricted Stock Award Agreement (the “Agreement”),
as follows:

 

Type of Award:   Restricted Stock Award under the Capital Gains Track of Section
102 Total Number of Shares covered by this Grant:   25,000 Date of Grant:  
November 20, 2017 Vesting Commencement Date:   April 1, 2018 Vesting Schedule:  
100% of the Shares shall vest on April 1, 2018 (the “Vesting Date”), provided
that the Participant remains continuously employed by the Company or its
subsidiaries from the Date of Grant through the Vesting Date. Special Terms (if
any):    Effective upon the execution of this Restricted Stock Award Agreement,
the Restricted Stock Unit Award Agreement for 25,000 RSUs, Date of Grant
November 20, 2017, between the parties hereto, be and hereby is void ab initio
and of no further force and effect. Purchase Price:   N/A

 

All capitalized terms in this Notice of Issuance shall have the meaning assigned
to them in this Notice of Issuance, the Plan (including the Appendix for Israel)
or the Agreement, as applicable. The terms and conditions governing your grant
are set forth in the Plan (including the Appendix for Israel) and the Agreement.
This award is contingent upon your execution of the Agreement.

 

Congratulations.

 

  Yours truly,       Chaim Lebovits, President and Chief   Executive Officer

 



 8 

